— Order and judgment unanimously reversed and motion denied, for the reasons stated in the opinion by Doerr, J., in Pujólas v Town of Tonawanda (Appeal No. 1) (91 AD2d 313), with one bill of costs to appellants to be apportioned equally between the respondent herein and the respondents in Urquhart v County of Erie (Appeal No. 2) (91 AD2d 1195). (Appeal from order and judgment of Supreme Court, Erie County, Marshall, J. — summary judgment.) Present — Dillon, P. J., Doerr, Denman, Boomer and Schnepp, JJ.